 



Exhibit 10.9

 



STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of April 23, 2020, is
entered into by and among DraftKings Inc., a Nevada corporation (the “Company”),
DK Stockholder Group, DEAC Stockholder Group, SBT Stockholder Group and each
other Person who after the date hereof acquires Common Stock of the Company and
becomes party to this Agreement by executing a Joinder Agreement (such Persons,
collectively with the DK Stockholder Group, DEAC Stockholder Group and SBT
Stockholder Group, the “Stockholders”).

 

WHEREAS, pursuant to that certain Business Combination Agreement, dated as of
December 22, 2019 (as the same may be further amended, modified or otherwise
supplemented from time to time, the “BCA”), by and among Diamond Eagle
Acquisition Corp., a Delaware corporation (“DEAC”), DK, SB Tech, the SBT Sellers
(as defined in the BCA), DEAC NV Merger Corp. (“DEAC Newco”), a Nevada
corporation, and Merger Sub (as defined in the BCA), DEAC merged with and into
DEAC Newco, with DEAC Newco surviving such merger and changing its name to
DraftKings Inc. (“New DK”);

 

WHEREAS, as of immediately prior to the consummation of the transactions
contemplated by the BCA (the “Transactions”), DEAC had 40,000,000 shares of
Class A common stock issued and outstanding and 10,000,000 shares of Class B
common stock issued and outstanding, of which an aggregate of 80,000 shares of
such Class B common stock were transferred to DEAC’s independent directors (the
“DEAC Independent Directors”) and the remaining 9,020,000 shares of such Class B
common stock (the “DEAC Founder Shares”) were held by the DEAC Founder Group;

 

WHEREAS, concurrently with the consummation of the Transactions, the Class B
common stock of DEAC (including the DEAC Founder Shares) automatically converted
into shares of Class A common stock of DEAC on a one-for-one basis pursuant to
the Amended and Restated Certificate of Incorporation of DEAC, dated as of May
10, 2019;

 

WHEREAS, in connection with consummation of the Transactions, (i) the Company
adopted the A&R Charter (as defined herein) and became the new publicly-traded
parent company of DK and SB Tech, and (ii) the DK Stockholder Group and SBT
Stockholders Group received shares of Class A Common Stock and Class B Common
Stock (as such terms are defined herein) as consideration in the Transactions in
respect of their equity interests held in DK and SB Tech, respectively, as of
immediately prior to the consummation of the Transactions;

 

WHEREAS, as part of the Transactions, the stockholders of DK received stock of
the Company in a transaction that was intended to be treated as a tax-free
reorganization under Section 368 of the Internal Revenue Code of 1986, as
amended; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to provide for
certain rights and obligations associated with the ownership of shares of Common
Stock.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 



 

 

 

Article I.
DEFINITIONS

 

Section 1.01       Definitions.

 

The following definitions shall apply to this Agreement:

 

“A&R Bylaws” means the amended and restated bylaws of the Company adopted on the
date of this Agreement, as the same may be amended, modified, supplemented or
restated from time to time.

 

“A&R Charter” means the articles of incorporation of the Company, as filed on
the date of this Agreement with the Secretary of the State of Nevada and as the
same may be amended, modified, supplemented or restated from time to time.

 

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

 

“Affiliate” with respect to any Person, has the meaning ascribed to such term
under Rule 12b-2 promulgated by the SEC under the Exchange Act.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Law” means all applicable provisions of constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority.

 

“BCA” has the meaning set forth in the recitals.

 

“Board” has the meaning set forth in Section 2.01(a).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.

 

“CEO” means Jason Robins, the chief executive officer of the Company, or any
entities wholly-owned by him.

 

“Class A Common Stock” means the shares of class A common stock, with a par
value of $.0001 per share, of the Company.

 

“Class B Common Stock” means the shares of class B common stock, with a par
value of $.0001 per share, of the Company.

 

“Closing” means the closing of the Transactions.

 

“Commission” means the Securities and Exchange Commission.

 



 -2-

 

 

“Common Stock” means the Class A Common Stock, Class B Common Stock and any
other shares of common stock of the Company issued or issuable with respect
thereto (whether by way of a stock dividend or stock split or in exchange for or
upon conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation, other corporate
reorganization or other similar event); provided, that shares of Class A Common
Stock acquired in the Equity Offering or pursuant to the Promissory Notes (as
such terms are defined in the BCA) shall not constitute shares of Common Stock
for purposes of this Agreement.

 

“Company” has the meaning set forth in the preamble.

 

“Company Equity Interest” means Common Stock or any other equity securities of
the Company, or securities exchangeable or exercisable for, or convertible into,
such other equity securities of the Company.

 

“Company Material Adverse Effect” has the meaning set forth in Section 4.03(d).

 

“control” (i) with respect to any Person, has the meaning ascribed to such term
under Rule 12b-2 promulgated by the SEC under the Exchange Act, (ii) with
respect to any Interest, means the possession, directly or indirectly, of the
power to direct, whether by agreement, contract, agency or otherwise, the voting
rights or disposition of such Interest, and (iii) as applicable, the meaning
ascribed to the term “control” (and derivatives of such term) under the Gaming
Laws of any applicable Gaming Jurisdictions.

 

“DEAC Founder Group” means Eagle Equity Partners LLC, Jeff Sagansky, Eli Baker
and Harry E. Sloan.

 

“DEAC Founder Group Representative” means Eli Baker.

 

“DEAC Founder Shares” has the meaning set forth in the recitals.

 

“DEAC Independent Directors” has the meaning set forth in the recitals.

 

“DEAC Lock-up Period” has the meaning set forth in Section 3.01(b).

 

“DEAC Stockholder” means any Person who is a member of the DEAC Stockholder
Group.

 

“DEAC Stockholder Group” means the DEAC Founder Group and the DEAC Independent
Directors.

 

“Demanding Holders” has the meaning set forth in Section 6.02(a).

 

“Director” has the meaning set forth in Section 2.01(a).

 

“DK” means DraftKings Inc., a Delaware corporation and, upon the Closing, a
wholly-owned subsidiary of the Company.

 

“DK Stockholder” means any Person who is a member of the DK Stockholder Group.

 

“DK Stockholder Group” means the Persons set forth on Schedule 1 hereto.

 

“DK Stockholder Group Representative” means Jason Robins.

 



 -3-

 

 

“DK/SBT Lock-up Period” has the meaning set forth in Section 3.01(a).

 

“Encumbrances” has the meaning set forth in the BCA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted), parents and
such parent’s descendants (whether natural or adopted) (collectively, for
purposes of this definition, “relatives”), (ii) such individual’s executor or
personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual and/or such
individual’s relatives or (iv) an endowed trust or other charitable foundation,
but only if such individual or such individual’s executor or personal
representative maintains control over all voting and disposition decisions.

 

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, federal, state or local, domestic, foreign or multinational,
including any Gaming Authority and any contractor acting on behalf of such
agency, commission, authority or governmental instrumentality.

 

“Independent Accountant” has the meaning set forth in Section 6.02(b).

 

“Interest” means the capital stock or other securities of the Company or any
Affiliated Company or any other interest or financial or other stake therein,
including, without limitation, the Company Equity Interests.

 

“Issuance” has the meaning set forth in Section 4.01(a).

 

“Issuance Notice” has the meaning set forth in Section 4.01(b).

 

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.

 

“Maximum Number of Securities” has the meaning set forth in Section 6.02(c).

 

“Minimum Amount” has the amount set forth in Section 6.02(a).

 

“Misstatement” means an untrue statement of a material fact or an omission to
state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the light of the circumstances under which they were made) not
misleading.

 

“Organizational Documents” means the A&R Bylaws and the A&R Charter.

 

“own” or “ownership” (and derivatives of such terms) means (i) ownership of
record, (ii) “beneficial ownership” as defined in Rule 13d-3 or Rule 16a-1(a)(2)
promulgated by the SEC under the Exchange Act (but without regard to any
requirement for a security or other interest to be registered under Section 12
of the Securities Act of 1933, as amended), and (iii) as applicable, the meaning
ascribed to the terms “own” or “ownership” (and derivatives of such terms) under
the Gaming Laws of any applicable Gaming Jurisdictions.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 



 -4-

 

 

“Piggyback Registration” has the meaning set forth in Section 6.03(a).

 

“Private Placement Warrants” means the 6,333,334 warrants purchased by the DEAC
Founder Group pursuant to that certain Private Placement Warrants Purchase
Agreement, dated as of May 10, 2019, by and among DEAC, Eagle Equity Partners,
LLC and Harry E. Sloan.

 

“Prospectus” means the prospectus included in any Registration Statement, as
supplemented by any and all prospectus supplements and as amended by any and all
post-effective amendments and including all material incorporated by reference
in such prospectus.

 

“Registrable Securities” shall mean (i) Common Stock and the shares of Common
Stock issued or issuable upon the conversion of Common Stock; (ii) the Private
Placement Warrants, including the shares of Common Stock issued or issuable upon
the exercise of any Private Placement Warrants; (iii) any outstanding shares of
Common Stock or any other equity security (including the shares of Common Stock
issued or issuable upon the exercise of any other equity security) of the
Company held by a Stockholder as of the date hereof, including the Earnout
Shares, and (iv) any other equity security of the Company issued or issuable
with respect to any such share of Common Stock by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization; provided, however, that as to any
particular Registrable Security, such securities shall cease to be Registrable
Securities when: (A) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission) (“Rule 144”) (but with no volume, current public
information or other restrictions or limitations); or (E) such securities have
been sold to, or through, a broker, dealer or underwriter in a public
distribution or other public securities transaction.

 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

 

(B) fees and expenses of compliance with securities or blue sky laws;

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration (including the expenses of any “comfort letters” required by or
incident to such performance); and

 

(F) reasonable fees and expenses of one (1) legal counsel selected by the
Demanding Holders in connection with an Underwritten Offering, not to exceed
$75,000.

 



 -5-

 

 

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Representative” means, with respect to any Person, any director, officer,
employee, consultant, financial advisor, counsel, accountant or other agent of
such Person.

 

“SB Tech” means SB Tech (Global) Limited, a company limited by shares,
incorporated in Gibraltar, continued as a company under the Isle of Man
Companies Act 2006, with registration number 014119V and, upon the Closing, a
wholly-owned subsidiary of the Company.

 

“SBT Stockholder” means any Person who is a member of the SBT Stockholder Group.

 

“SBT Stockholder Group” means the SBT Sellers (as such term is defined in the
BCA).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stockholder Groups” means the DK Stockholder Group, the SBT Stockholder Group
and the DEAC Stockholder Group.

 

“Stockholders” means the DK Stockholders, the SBT Stockholders and the DEAC
Stockholders.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, does not directly or indirectly own or have the right
to acquire any outstanding Common Stock.

 

“Transactions” has the meaning set forth in the recitals.

 

“Transaction Documents” means this Agreement, the BCA, the Escrow Agreement and
any other agreements related to the Transactions.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
Encumbrance, hypothecation or similar disposition of, any Interest owned by a
Person or any interest (including a beneficial interest) in, or the ownership,
control or possession of, any Interest owned by a Person; provided, that any
pledge of Interests (but not any other Transfer upon foreclosure under any such
pledge) made in connection with a margin loan that has been approved under or in
accordance with the Company’s Insider Trading Policy shall not constitute a
“Transfer” for purposes of Section 3.01 of this Agreement.

 

“Underwriter” or “Underwriters” means a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an Underwriter in a firm commitment underwriting for distribution to
the public.

 

“Underwritten Offerings Cap” has the meaning set forth in Section 6.02(a).

 

“Volume Weighted Average Share Price” means the volume-weighted average share
price of the Class A Common Stock as displayed on the Company’s page on
Bloomberg (or any successor service) in respect of the period from 9:30 a.m. to
4:00 p.m., New York City time, on such trading day.

 



 -6-

 

 

Article II.
CORPORATE GOVERNANCE

 

Section 2.01       Board of Directors.

 

(a)           Board Composition. Upon the Closing, the total number of directors
constituting the full board of directors of the Company (the “Board”) shall be
thirteen (13) directors (each a “Director”).

 

(b)           Director Nomination Rights.

 

i.              Upon the Closing, the Board shall be comprised of:

 

(A)             Ten (10) Directors, initially nominated by the DK Stockholder
Group, which nominees shall include the Chief Executive Officer of the Company
and at least five (5) of whom qualify as “independent” directors under NASDAQ
listing rules;

 

(B)              Two (2) Directors, initially nominated by SM (as defined below)
at his sole discretion, which nominees shall include at least one (1) individual
who qualifies as an “independent” director under NASDAQ listing rules; and

 

(C)              One (1) Director, initially nominated by the DEAC Stockholder
Group, and subject to approval by the DK Stockholder Group, such approval not to
be unreasonably withheld, who shall qualify as an “independent” director under
NASDAQ listing rules; provided, however, that any of Harry E. Sloan, Jeff
Sagansky and Eli Baker shall be deemed approved by the DK Stockholder Group to
the extent that such Person would otherwise qualify as an “independent” director
under NASDAQ listing rules.

 

ii.             As promptly as reasonably practicable following the Closing, the
Company shall enter into an indemnification agreement with each Director, each
on substantially the same terms entered into with, and based on the same
customary and reasonable form provided to, the other Directors. The Company
shall pay the reasonable, documented out-of-pocket expenses incurred by a
Director in connection with his or her services provided to or on behalf of the
Company, including attending meetings or events attended explicitly on behalf of
the Company at the Company’s request in his or her capacity as a Director. The
Company shall not amend, alter or repeal any right to indemnification or
exculpation benefiting any Director nominated pursuant to this Agreement, as and
to the extent consistent with applicable law, contained in the Company’s
Organizational Documents (except to the extent such amendment or alteration
permits the Company to provide broader indemnification or exculpation rights on
a retroactive basis than permitted prior thereto).

 

iii.            The Company shall (A) purchase directors’ and officers’
liability insurance in an amount determined by the Board to be reasonable and
customary and (B) for so long as a Director nominated pursuant to this Section
2.01 serves as a Director of the Company, maintain such coverage with respect to
such Director and shall use commercially reasonable efforts to extend such
coverage for a period of not less than six years from any removal or resignation
of such Director, in respect of any act or omission occurring at or prior to
such event.

 

iv.             Each Director nominated pursuant to this Section 2.01(b) shall
serve until the earlier of (A) his or her death, disability, retirement,
resignation or removal from the Board and (B) the first annual meeting of
stockholders of the Company following the date of appointment of such Director.

 



 -7-

 

 

v.             In connection with the first annual meeting of stockholders of
the Company following the date of this Agreement and for each annual meeting of
stockholders thereafter, the person who served as the SBT Sellers’
Representative (as such term is defined in the BCA) as of the date of the BCA
(“SM”) shall have the right to nominate one (1) Director to serve on the Board
(which person does not need to qualify as an “independent” director under NASDAQ
listing rules), whose identity shall be subject to the Board’s approval not to
be unreasonably withheld, conditioned or delayed, so long as SM holds, together
with his wholly-owned Affiliates and immediate family members (and any of their
wholly-owned Affiliates) and any trust whose sole beneficiaries are SM and/or
his immediate family members (together, the “SM Group”), at the time of such
annual meeting at least nine percent (9%) of the issued and outstanding shares
of Class A Common Stock in the aggregate.

 

vi.            If the term of a Director appointed by SM pursuant to Section
2.01(b)(v) terminates due to his or her death, disability, retirement,
resignation or removal from the Board before the next annual meeting of the
stockholders of the Company, then at the request of SM, and provided that SM
holds, together with the SM Group, at such time at least nine percent (9%) of
the issued and outstanding shares of Class A Common Stock in the aggregate, such
Director shall be replaced by another Director nominated by SM, whose identity
shall be subject to the Board’s approval not to be unreasonably withheld,
conditioned or delayed (and who does not need to qualify as an “independent”
director under NASDAQ listing rules). Subject to Board approval, the appointment
of such replacement Director shall be effected as promptly as reasonably
practicable following the nomination of such replacement Director by SM.

 

vii.           Subject to applicable law, the CEO undertakes to attend, whether
in person or by proxy, the annual stockholders meeting(s) at which the
appointment of any Director nominated by SM pursuant to Section 2.01(b)(v) is on
the agenda, and to vote his shares in favor of the election of such Director.

 

viii.          As of immediately following the Company’s 2021 annual meeting of
stockholders (the “2021 Annual Meeting”), the total number of Directors
constituting the full Board shall be eleven (11) Directors. The nominating and
corporate governance committee of the Board shall nominate for election to the
Company’s Board of Directors at the 2021 Annual Meeting, eleven (11) candidates,
of which no more than eight (8) shall be any of the ten (10) Directors initially
nominated to serve on the Board by the DK Stockholder Group pursuant to Section
2.01(b)(i)(A). Nothing in this Section 2.01(b)(viii) shall derogate from
provisions contained in Section 2.01(b)(v) or Section 2.01(b)(vii).

 

(c)           Committee Composition. The composition of each committee of the
Board shall be in compliance with applicable NASDAQ independence requirements.

 



 -8-

 

 

Article III.
RESTRICTIONS ON TRANSFER

 

Section 3.01       General Restrictions on Transfer.

 

(a)           Except as permitted by Section 3.02, for a period of 180 days from
the date hereof (the “DK/SBT Lock-up Period”), no DK Stockholder nor SBT
Stockholder shall Transfer any shares of Common Stock beneficially owned or
owned of record by such Stockholder.

 

(b)           Except as permitted by Section 3.02, no DEAC Stockholder shall
Transfer any shares of Common Stock beneficially owned or owned of record by
such DEAC Stockholder until the earliest of: (i) the date that is one (1) year
from the Closing; (ii) the last consecutive trading day where the Volume
Weighted Average Share Price equals or exceeds $15.00 per share for at least
twenty (20) out of thirty (30) consecutive trading days, commencing not earlier
than 180 days after the date hereof or (iii) at the time the Company consummates
a transaction after the Transactions which results in the Stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property (the “DEAC Lock-up Period”).

 

(c)           Except as permitted by Section 3.02, the CEO shall not Transfer
any shares of Common Stock beneficially owned or owned of record by the CEO
until the date that is two (2) years from the Closing (the “CEO Lock-up
Period”).

 

(d)           Following the expiration of the DK/SBT Lock-up Period, DEAC
Lock-up Period or CEO Lock-up Period, as applicable, the shares of Common Stock
beneficially owned or owned of record by such Stockholder may be sold without
restriction under this Agreement, other than the restriction set forth in
Section 3.03(c) below.

 

Section 3.02       Permitted Transfers

 

(a)           Transfer to Third Party Purchaser. The provisions of Section 3.01
shall not apply to any Transfer by any Stockholder pursuant to a merger, stock
sale, consolidation or other business combination of the Company with a Third
Party Purchaser that results in a change in control of the Company.

 

(b)           Transfers for Estate Planning. Notwithstanding Section 3.01, any
Stockholder who is a natural Person, so long as the applicable transferee
executes a counterpart signature page to this Agreement agreeing to be bound by
the terms of this Agreement applicable to such Stockholder, shall be permitted
to make the following Transfers:

 

i.              any Transfer of shares of Common Stock by such Stockholder to
its Family Group without consideration (it being understood that any such
Transfer shall be conditioned on the receipt of an undertaking by such
transferee to Transfer such shares of Company Stock to the transferor if such
transferee ceases to be a member of the transferor’s Family Group); provided,
that no further Transfer by such member of such Stockholder’s Family Group may
occur without compliance with the provisions of this Agreement or to a
charitable organization; and

 

ii.             upon the death of any Stockholder who is a natural Person, any
distribution of any such shares of Common Stock owned by such Stockholder by the
will or other instrument taking effect at death of such Stockholder or by
applicable laws of descent and distribution to such Stockholder’s estate,
executors, administrators and personal representatives, and then to such
Stockholder’s heirs, legatees or distributees; provided, that a Transfer by such
transferor pursuant to this Section 3.02(b)(ii) shall only be permitted if a
Transfer to such transferee would have been permitted if the original
Stockholder had been the transferor.

 

(c)           Transfers to Affiliates. Notwithstanding Section 3.01, each
Stockholder shall be permitted to Transfer from time to time any or all of the
Common Stock or Earnout Shares owned by such Stockholder to any of its
wholly-owned Affiliates or to a person or entity wholly owning such Stockholder.

 



 -9-

 

 

Section 3.03       Miscellaneous Provisions Relating to Transfers

 

(a)           Legend. In addition to any legends required by Applicable Law,
each certificate representing Common Stock shall bear a legend substantially in
the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

 

(b)           Prior Notice. Prior notice shall be given during the DK/SBT
Lock-up Period or the DEAC Lock-up Period, as applicable, to the Company by the
transferor of any Transfer of any Common Stock permitted by Section 3.02(b) or
Section 3.02(c). Prior to consummation of any such Transfer during the DK/SBT
Lock-up Period or the DEAC Lock-up Period, as applicable, or prior to any
Transfer pursuant to which rights and obligations of the transferor under the
Agreement are assigned in accordance with the terms of this Agreement, the
transferring Stockholder shall cause the transferee to execute and deliver to
the Company a Joinder Agreement and agree to be bound by the terms and
conditions of this Agreement. Upon any Transfer by any Stockholder of any of its
Common Stock, in accordance with the terms of this Agreement and which is made
in conjunction with the assignment of such Stockholder’s rights and obligations
hereunder, the transferee thereof shall be substituted for, and shall assume all
the rights and obligations (as a Stockholder and as a member of the Stockholder
Group of the transferor) under this Agreement, of the transferor thereof.

 

(c)           Compliance with Laws. Notwithstanding any other provision of this
Agreement, each Stockholder agrees that it will not, directly or indirectly,
Transfer any of its Common Stock (including any Earnout Shares) except as
permitted under the Securities Act and other applicable federal or state
securities laws.

 

(d)          Null and Void. Any attempt to Transfer any Common Stock (including
any Earnout Shares) that is not in compliance with this Agreement shall be null
and void, and the Company shall not, and shall cause any transfer agent not to,
give any effect in the Company’s stock records to such attempted Transfer and
the purported transferee in any such purported Transfer shall not be treated as
the owner of such Common Stock for any purposes of this Agreement.

 

(e)           Removal of Legends. In connection with the written request of a
Stockholder, following the expiration of the DK/SBT Lock-up Period or DEAC
Lock-up Period, as applicable to such Stockholder, the Company shall remove any
restrictive legend included on the certificates (or, in the case of book-entry
shares, any other instrument or record) representing such Stockholder’s and/or
its Affiliates’ or permitted transferee’s ownership of Common Stock, and the
Company shall issue a certificate (or evidence of the issuance of securities in
book-entry form) without such restrictive legend or any other restrictive legend
to the holder of the applicable shares of Common Stock upon which it is stamped,
if (i) such shares of Common Stock are registered for resale under the
Securities Act and the registration statement for such Company Equity Interests
has not been suspended pursuant to Section 6.04 hereof or as otherwise required
by the Securities Act, the Exchange Act or the rules and regulations of the SEC
promulgated thereunder, (ii) such shares of Common Stock are sold or transferred
pursuant to Rule 144, or (iii) such shares of Common Stock are eligible for sale
pursuant to Section 4(a)(1) of the Securities Act or Rule 144 without volume or
manner-of-sale restrictions. Following the earlier of (A) the effective date of
a Registration Statement registering such shares of Common Stock or (B) Rule 144
becoming available for the resale of such shares of Common Stock without volume
or manner-of-sale restrictions, the Company, upon the written request of the
Stockholder or its permitted transferee and the provision by such person of an
opinion of reputable counsel reasonably satisfactory to the Company and the
Company’s transfer agent, shall instruct the Company’s transfer agent to remove
the legend from such shares of Common Stock (in whatever form) and shall cause
Company counsel to issue any legend removal opinion required by the transfer
agent. Any fees (with respect to the transfer agent, Company counsel, or
otherwise) associated with the removal of such legend (except for the provision
of the legal opinion by the Stockholder or its permitted transferee to the
transfer agent referred to above) shall be borne by the Company. If a legend is
no longer required pursuant to the foregoing, the Company will no later than
five (5) Business Days following the delivery by any Stockholder or its
permitted transferee to the Company or the transfer agent (with notice to the
Company) of a legended certificate (if applicable) representing such shares of
Common Stock and, to the extent required, a seller representation letter
representing that such shares of Common Stock may be sold pursuant to Rule 144,
and a legal opinion of reputable counsel reasonably satisfactory to the Company
and the transfer agent, deliver or cause to be delivered to the holder of such
Company Equity Interests a certificate representing such shares of Common Stock
(or evidence of the issuance of such shares of Common Stock in book-entry form)
that is free from all restrictive legends.

 



 -10-

 

 

Article IV.
REPRESENTATIONS AND WARRANTIES

 

Section 4.01       Representations and Warranties of the Stockholders. Each
Stockholder hereby, severally and not jointly, represents and warrants to the
Company and each other Stockholder as of the date of this Agreement that:

 

(a)               if such Stockholder is not a natural Person, such Stockholder
is an entity duly organized and validly existing and in good standing under the
laws of the jurisdiction of organization and has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby;

 

(b)               the execution and delivery of this Agreement, the performance
of by such Stockholder of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate or other action of such Stockholder, and that such Stockholder has
duly executed and delivered this Agreement;

 

(c)               this Agreement constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(d)               the execution, delivery and performance of this Agreement by
such Stockholder and the consummation of the transactions contemplated hereby,
require no action by or in respect of, or filing with, any Governmental
Authority, except as set out in the BCA or any Ancillary Agreement (as defined
in the BCA);

 

(e)               the execution, delivery and performance by such Stockholder of
this Agreement and the consummation of the transactions contemplated hereby do
not (i) if such Stockholder is not a natural Person, conflict with or result in
any violation or breach of any provision of any of the organizational documents
of such Stockholder, (ii) conflict with or result in any violation or breach of
any provision of any Applicable Law applicable to such Stockholder, or (iii)
require any consent or other action by any Person under any provision of any
material agreement or other instrument to which the Stockholder is a party and
which has not been obtained prior to or on the date of this Agreement;

 

(f)                except for this Agreement, the BCA or any Ancillary Agreement
(as defined in the BCA), such Stockholder has not entered into or agreed to be
bound by any other agreements or arrangements of any kind with any other party
with respect to any Company Equity Interests, including agreements or
arrangements with respect to the acquisition or disposition of the Common Stock
or any interest therein or the voting of the Common Stock (whether or not such
agreements and arrangements are with the Company or any other Stockholder); and

 

(g)               such Stockholder has not entered into, and agrees that it will
not enter into, any agreement with respect to its securities that violates or
subordinates or is otherwise inconsistent with the rights granted to the
Stockholders under this Agreement.

 



 -11-

 

 

Section 4.02       Representations and Warranties of the Company. The Company
hereby represents and warrants to each Stockholder that as of the date of this
Agreement:

 

(a)               the Company is duly organized and validly existing and in good
standing under the laws of the jurisdiction of organization and has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby;

 

(b)               the execution and delivery of this Agreement, the performance
of by the Company of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate or other action of the Company, and the Company has duly executed and
delivered this Agreement;

 

(c)               this Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(d)               the execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby,
require no action by or in respect of, or filing with, any Governmental
Authority, except as set out in the BCA or any Ancillary Agreement (as defined
in the BCA);

 

(e)               the execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) conflict with or result in any violation or breach of any provision of any
of the organizational documents of the Company, (ii) conflict with or result in
any violation or breach of any provision of any Applicable Law or (iii) require
any consent or other action by any Person under any provision of any material
agreement or other instrument to which the Company is a party;

 

(f)                except for this Agreement, the BCA or any Ancillary Agreement
(as defined in the BCA), the Company has not entered into or agreed to be bound
by any other agreements or arrangements of any kind with any other party with
respect to the Common Stock, including agreements or arrangements with respect
to the acquisition or disposition of the Common Stock or any interest therein or
the voting of the Common Stock (whether or not such agreements and arrangements
are with any Stockholder); and

 

(g)               the Company has not entered into, and agrees that it will not
enter into, any agreement with respect to its securities that violates or
subordinates or is otherwise inconsistent with the rights granted to the
Stockholders under this Agreement.

 

 



 -12-

 

 

Article V.
TERM AND TERMINATION

 

Section 5.01       Termination.

 

This Agreement shall terminate upon the earliest of:

 

(a)           the date on which none of the DEAC Stockholders nor the SBT
Stockholders hold any Common Stock;

 

(b)           the dissolution, liquidation, or winding up of the Company; or

 

(c)           upon the unanimous agreement of the Stockholders.

 

Section 5.02       Effect of Termination.

 

(a)           The termination of this Agreement shall terminate all further
rights and obligations of the Stockholders under this Agreement except that such
termination shall not affect:

 

i.              the existence of the Company;

 

ii.             the obligation of any party to pay any amounts arising on or
prior to the date of termination, or as a result of or in connection with such
termination;

 

iii.            the rights which any Stockholder may have by operation of law as
a stockholder of the Company; or

 

iv.            the rights contained herein which are intended to survive
termination of this Agreement.

 

(b)           The following provisions shall survive the termination of this
Agreement: this Section 5.02, Section 6.05, Section 8.01, Section 8.02, Section
8.03, Section 8.04, Section 8.05, Section 8.09, Section 8.10, Section 8.13,
Section 8.14 and Section 8.15.

 



 -13-

 

 

Article VI. 

 

Registration Rights

 

Section 6.01       Registration Statement.

 

The Company shall, as soon as practicable after the Closing, but in any event
within thirty (30) days following the date of this Agreement, file a
Registration Statement under the Securities Act to permit the public resale of
all the Registrable Securities held by the Stockholders from time to time as
permitted by Rule 415 under the Securities Act (or any successor or similar
provision adopted by the Commission then in effect) on the terms and conditions
specified in this Section 6.01 and shall use its reasonable best efforts to
cause such Registration Statement to be declared effective as soon as
practicable after the filing thereof, but in any event no later than the earlier
of (i) sixty (60) days (or one hundred twenty (120) days if the Commission
notifies the Company that it will “review” the Registration Statement) after the
date of this Agreement and (ii) the tenth (10th) Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review (such earlier date, the “Effectiveness Deadline”).
The Registration Statement filed with the Commission pursuant to this Section
6.01 shall be on Form S-1 or such other form of registration statement as is
then available to effect a registration for resale of such Registrable
Securities, covering such Registrable Securities, and shall contain a Prospectus
in such form as to permit any Stockholder to sell such Registrable Securities
pursuant to Rule 415 under the Securities Act (or any successor or similar
provision adopted by the Commission then in effect) at any time beginning on the
effective date for such Registration Statement. A Registration Statement filed
pursuant to this Section 6.01 shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Stockholders. The Company shall use its reasonable best efforts to cause a
Registration Statement filed pursuant to this Section 6.01 to remain effective,
and to be supplemented and amended to the extent necessary to ensure that such
Registration Statement is available or, if not available, that another
registration statement is available, for the resale of all the Registrable
Securities held by the Stockholders until all such Registrable Securities have
ceased to be Registrable Securities. As soon as practicable following the
effective date of a Registration Statement filed pursuant to this Section 6.01,
but in any event within three (3) Business Days of such date, the Company shall
notify the Stockholders of the effectiveness of such Registration Statement.
When effective, a Registration Statement filed pursuant to this Section 6.01
(including any documents incorporated therein by reference) will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (in the case of any Prospectus
contained in such Registration Statement, in the light of the circumstances
under which such statement is made).

 

Section 6.02       Underwritten Offering.

 

(a)           In the event that (i) following the expiration of the DK/SBT
Lockup Period, any DK Stockholder or any SBT Stockholder and/or (ii) following
the expiration of the DEAC Lockup Period, any DEAC Stockholder elects to dispose
of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering of all or part of such Registrable Securities that are
registered by such Registration Statement and reasonably expect aggregate gross
proceeds in excess of $75,000,000 (the “Minimum Amount”) from such Underwritten
Offering, then the Company shall, upon the written demand of such Stockholders
(any such Stockholder a “Demanding Holder” and, collectively, the “Demanding
Holders”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of equity securities with the managing Underwriter or
Underwriters selected by the Company after consultation with the Demanding
Holders and shall take all such other reasonable actions as are requested by the
managing Underwriter or Underwriters in order to expedite or facilitate the
disposition of such Registrable Securities; provided, however, that the Company
shall have no obligation to facilitate or participate in more than two (2)
Underwritten Offerings pursuant to this Section 6.02 for each of the DK
Stockholders Group, the SBT Stockholder Group and the DEAC Stockholder Group
(and not more than six (6) Underwritten Offerings for all Stockholders in the
aggregate) (the “Underwritten Offerings Cap”); provided further that if an
Underwritten Offering is commenced but terminated prior to the pricing thereof
for any reason, such Underwritten Offering will not be counted as an
Underwritten Offering pursuant to this Section 6.02.

 



 -14-

 

 

(b)           Notice. In addition, the Company shall give prompt written notice
to each other Stockholder regarding such proposed Underwritten Offering, and
such notice shall offer such Stockholder the opportunity to include in the
Underwritten Offering such number of Registrable Securities as each such
Stockholder may request. Each such Stockholder shall make such request in
writing to the Company within five (5) Business Days after the receipt of any
such notice from the Company, which request shall specify the number of
Registrable Securities intended to be disposed of by such Stockholder. In
connection with any Underwritten Offering contemplated by this Section 6.02, the
underwriting agreement into which each Demanding Holder and the Company shall
enter shall contain such representations, covenants, indemnities (subject to
Section 6.05) and other rights and obligations as are customary in underwritten
offerings of equity securities. No Demanding Holder shall be required to make
any representations or warranties to or agreements with the Company or the
Underwriters other than representations, warranties or agreements regarding such
Demanding Holder’s authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law.

 

(c)           Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering, in good faith, advises the Company and
the Demanding Holders that the dollar amount or number of Registrable Securities
that the Demanding Holders desire to sell, taken together with all Common Stock
or other equity securities that the Company or any other Stockholder desires to
sell and the shares of Common Stock, if any, as to which a Registration has been
requested pursuant to separate written contractual piggy-back registration
rights held by any other stockholders who desire to sell, exceeds the maximum
dollar amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows:

 

i.              first, the Registrable Securities of the Demanding Holders pro
rata based on the respective number of Registrable Securities that each
Demanding Holder has requested be included in such Underwritten Offering and the
aggregate number of Registrable Securities that the Demanding Holders have
requested be included in such Underwritten Offering that can be sold without
exceeding the Maximum Number of Securities;

 

ii.             second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and

 

iii.            third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i) and clause (ii), Common Stock or
other equity securities of (x) other Stockholders who have elected to
participate in the Underwritten Offering pursuant to Section 6.02(a) or (y)
persons or entities that the Company is obligated to register in a Registration
pursuant to separate written contractual arrangements with such persons, pro
rata, which can be sold without exceeding the Maximum Number of Securities.

 

(d)           A Demanding Holder shall have the right to withdraw all or any
portion of its Registrable Securities included in an Underwritten Offering
pursuant to this Section 6.02 for any or no reason whatsoever upon written
notification to the Company and the Underwriter or Underwriters of its intention
to withdraw from such Underwritten Offering prior to the pricing of such
Underwritten Offering and such withdrawn amount shall no longer be considered an
Underwritten Offering (including, without limitation, for purposes of the
Underwritten Offerings Cap); provided, however, that upon the withdrawal of an
amount of Registrable Securities that results in the remaining amount of
Registrable Securities included by the Demanding Holders in such Underwritten
Offering being less than the Minimum Amount, the Company shall cease all efforts
to complete the Underwritten Offering and, for the avoidance of doubt, such
Underwritten Offering shall not count against the Underwritten Offerings Cap.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with an
Underwritten Offering prior to its withdrawal under this Section 6.02(d).

 



 -15-

 

 

Section 6.03       Piggyback Registration Rights.

 

(a)           If at any time the Company proposes to file a Registration
Statement under the Securities Act with respect to an Underwritten Offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into equity securities, for its own account or
for the account of stockholders of the Company (or by the Company and by the
stockholders of the Company including, without limitation, pursuant to Section
6.02 hereof) on a form that would permit registration of Registrable Securities,
other than a Registration Statement (i) filed in connection with any employee
stock option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, (iv) for a dividend
reinvestment plan or (v) on Form S-4, then the Company shall give written notice
of such proposed filing to all of the Stockholders as soon as practicable but
not less than ten (10) days before the anticipated filing date of such
Registration Statement, which notice shall (A) describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Stockholders the
opportunity to register the sale of such number of Registrable Securities as
such Stockholders may request in writing within five (5) days after receipt of
such written notice (in the case of an “overnight” or “bought” offering, such
requests must be made by the Stockholders within one (1) Business Day after the
delivery of any such notice by the Company) (such Registration a “Piggyback
Registration”); provided, however, that if the Company has been advised by the
managing Underwriter(s) that the inclusion of Registrable Securities for sale
for the benefit of the Stockholders will have an adverse effect on the price,
timing or distribution of the Common Stock in the Underwritten Offering, then
(A) if no Registrable Securities can be included in the Underwritten Offering in
the opinion of the managing Underwriter(s), the Company shall not be required to
offer such opportunity to the Stockholders or (B) if any Registrable Securities
can be included in the Underwritten Offering in the opinion of the managing
Underwriter(s), then the amount of Registrable Securities to be offered for the
accounts of Stockholders shall be determined based on the provisions of Section
6.03(b).

 

(b)           Subject to Section 6.03(a), the Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and shall use its commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Stockholders pursuant to this Section
6.03 to be included in a Piggyback Registration on the same terms and conditions
as any similar securities of the Company included in such Registration and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. If no written
request for inclusion from a Stockholder is received within the specified time,
each such Stockholder shall have no further right to participate in such
Underwritten Offering. All such Stockholders proposing to distribute their
Registrable Securities through an Underwritten Offering under this Section 6.03
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the Company.

 

(c)           If the managing Underwriter or Underwriters in an Underwritten
Offering that is to be a Piggyback Registration, in good faith, advises the
Company and the Stockholders participating in the Piggyback Registration that
the dollar amount or number of shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Stockholders hereunder,
(ii) the Registrable Securities as to which registration has been requested
pursuant to Sections 6.01 and 6.02, and (iii) the shares of Common Stock, if
any, as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 

i.              If the Registration is undertaken for the Company’s account, the
Company shall include in any such Registration:

 

(A)          first, shares of Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities;

 

(B)           second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), pro rata to the Registrable
Securities of Stockholders exercising their rights to register their Registrable
Securities pursuant to Sections 6.02 and 6.03 hereof; and

 



 -16-

 

 

(C)           third, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (A) and (B), shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities;

 

ii.             If the Registration is pursuant to a request by persons or
entities other than the Stockholders, then the Company shall include in any such
Registration

 

(A)          first, shares of Common Stock or other equity securities, if any,
of such requesting persons or entities, other than the Stockholders, which can
be sold without exceeding the Maximum Number of Securities;

 

(B)           second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), pro rata to the Registrable
Securities of Stockholders exercising their rights to register their Registrable
Securities pursuant to Sections 6.02 and 6.03 hereof;

 

(C)           third, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (A) and (B), shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and

 

(D)          fourth, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (A), (B) and (C), shares of Common
Stock or other equity securities for the account of other persons or entities
that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

 

iii.            Any Stockholder shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the Underwriter or Underwriters (if any) of its intention to
withdraw from such Piggyback Registration prior to the pricing of such
Underwritten Offering. The Company (whether on its own good faith determination
or as the result of a request for withdrawal by persons pursuant to separate
written contractual obligations) may withdraw a Registration Statement filed
with the Commission in connection with a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this Section 6.03.

 

(d)           For purposes of clarity, any Registration effected pursuant to
Section 6.03 hereof shall not be counted as a Registration effected under
Section 6.02 hereof.

 



 -17-

 

 

Section 6.04       Company Procedures.

 

(a)           General Procedures. The Company shall use its commercially
reasonable efforts to effect the Registration of Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as practicable:

 

i.              prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all of such Registrable Shares have been disposed of (if earlier) in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;

 

ii.             prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Stockholders included in such Registration, and to one legal
counsel selected by such Stockholders, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
(including each preliminary Prospectus), and such other documents as the
Underwriters and the Stockholders included in such Registration or the legal
counsel for any such Stockholders may request in order to facilitate the
disposition of the Registrable Securities owned by such Stockholders.

 

iii.            prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Stockholders included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other Governmental Authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Stockholders included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

iv.            cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;

 

v.             provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

vi.             advise each seller of such Registrable Securities, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order by the Commission suspending the effectiveness of such
Registration Statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

 

vii.           at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement furnish a copy thereof to each seller of such Registrable Securities
and its counsel, including, without limitation, providing copies promptly upon
receipt of any comment letters received with respect to any such Registration
Statement or Prospectus;

 



viii.          notify the Stockholders at any time when a Prospectus relating to
such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, and
then to correct such Misstatement as set forth in Section 6.04(c) hereof;

 



 -18-

 

 

ix.            permit a representative of the Stockholders (such representative
to be selected by a majority of the participating Stockholders), the
Underwriters, if any, and any attorney or accountant retained by such
Stockholders or Underwriter to participate, at each such person’s own expense,
in the preparation of the Registration Statement, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such representative, Underwriter, attorney or accountant in connection
with the Registration; provided, however, that such representatives or
Underwriters enter into a confidentiality agreement, in form and substance
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information; and provided further, the Company may not include the name
of any Stockholder or Underwriter or any information regarding any Stockholder
or Underwriter in any Registration Statement or Prospectus, any amendment or
supplement to such Registration Statement or Prospectus, any document that is to
be incorporated by reference into such Registration Statement or Prospectus, or
any response to any comment letter, without the prior written consent of such
Stockholder or Underwriter and providing each such Stockholder or Underwriter a
reasonable amount of time to review and comment on such applicable document,
which comments the Company shall include unless contrary to applicable law;

 

x.             obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration which
the participating Stockholders may rely on, in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing Underwriter may reasonably request, and reasonably satisfactory to a
majority-in-interest of the participating Stockholders;

 

xi.            on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Stockholders, the placement agent or sales agent, if any, and the Underwriters,
if any, covering such legal matters with respect to the Registration in respect
of which such opinion is being given as the Stockholders, placement agent, sales
agent, or Underwriter may reasonably request and as are customarily included in
such opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Stockholders;

 

xii.           in the event of any Underwritten Offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing Underwriter of such offering;

 

xiii.          make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

xiv.          if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 

xv.           otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Stockholders, in
connection with such Registration.

 

(b)           Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the
Stockholders that the Stockholders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees, Underwriter marketing costs and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Stockholders.

 

(c)           Requirements for Participation in Underwritten Offerings. No
person may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 



 -19-

 

 

(d)           Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Stockholders shall forthwith discontinue disposition
of Registrable Securities until he, she or it has received copies of a
supplemented or amended Prospectus correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as practicable after the time of such notice), or until he,
she or it is advised in writing by the Company that the use of the Prospectus
may be resumed (any such period, a “Suspension Period”). If the filing, initial
effectiveness or continued use of a Registration Statement in respect of any
Registration at any time would require the Company to make an Adverse Disclosure
or would require the inclusion in such Registration Statement of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such action to
the Holders, delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement for the shortest period of time, but in no event
more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose (any such period, a “Blackout Period”. In the event
the Company exercises its rights under the preceding sentence, the Stockholders
agree to suspend, immediately upon their receipt of the notice referred to
above, their use of the Prospectus relating to any Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
immediately notify the Stockholders of the expiration of any period during which
it exercised its rights under this Section 6.04(d). Notwithstanding anything to
the contrary in this Section 6.04, in no event shall any Suspension Period or
any Blackout Period continue for more than ninety (90) days in the aggregate
during any 365-day period.

 

(e)           Reporting Obligations. As long as any Stockholder shall own
Registrable Securities, the Company, at all times while it shall be a reporting
company under the Exchange Act, covenants to file timely (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Stockholders with
true and complete copies of all such filings. The Company further covenants that
it shall take such further action as any Stockholder may reasonably request, all
to the extent required from time to time to enable such Stockholder to sell
shares of Common Stock held by such Stockholder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Stockholder, the Company shall deliver to such Stockholder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

Section 6.05       Indemnification and Contribution

 

(a)            The Company agrees to indemnify, to the extent permitted by law,
each Stockholder, its officers and directors and each person who controls such
Stockholder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses (including attorneys’ fees) caused by
any untrue or alleged untrue statement of material fact contained in any
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such Stockholder expressly
for use therein. The Company shall indemnify the Underwriters, their officers
and directors and each person who controls such Underwriters (within the meaning
of the Securities Act) to the same extent as provided in the foregoing with
respect to the indemnification of the Stockholder.

 

(b)           In connection with any Registration Statement in which a
Stockholder is participating, such Stockholder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify the Company, its directors and officers
and agents and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Stockholder expressly for use therein;
provided, however, that the obligation to indemnify shall be several, not joint
and several, among such Stockholders of Registrable Securities, and the
liability of each such Stockholder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Stockholder from
the sale of Registrable Securities pursuant to such Registration Statement. The
Stockholders shall indemnify the Underwriters, their officers, directors and
each person who controls such Underwriters (within the meaning of the Securities
Act) to the same extent as provided in the foregoing with respect to
indemnification of the Company.

 



 -20-

 

 

(c)           Any person entitled to indemnification herein shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld). An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim shall not be obligated to
pay the fees and expenses of more than one counsel (plus local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. No indemnifying party shall,
without the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement which cannot be settled in all respects by
the payment of money (and such money is so paid by the indemnifying party
pursuant to the terms of such settlement) or which settlement does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

(d)           The indemnification provided for under this Article VI shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. The
Company and each Stockholder participating in an offering also agrees to make
such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Stockholder’s
indemnification is unavailable for any reason.

 

(e)            If the indemnification provided under Section 6.05 hereof from
the indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Stockholder under this Section 6.05(e) shall be limited to the
amount of the net proceeds received by such Stockholder in such offering giving
rise to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in Sections 6.05(a), (b) and (c) above, any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this subsection
Section 6.05(e) were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this Section 6.05(e). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 6.05(e) from any person who was not guilty
of such fraudulent misrepresentation.

 

Section 6.06       Miscellaneous Registration Rights Provisions

 

(a)           Prior to the expiration of the DEAC Lock-up Period or the DK/SBT
Lock-up Period, as applicable to a Stockholder, such Stockholder may not assign
or delegate such Stockholder’s rights, duties or obligations under this
Agreement, in whole or in part, except in connection with such Transfer of
Registrable Securities pursuant to Section 3.02.

 

(b)           Other Registration Rights. The Company represents and warrants
that no Person, other than a Stockholder, has any right to require the Company
to register any securities of the Company for sale or to include such securities
of the Company in any Registration filed by the Company for the sale of
securities for its own account or for the account of any other person. Further,
the Company represents and warrants that this Agreement supersedes any other
registration rights agreement or agreement with similar terms and conditions and
in the event of a conflict between any such agreement or agreements and this
Agreement, the terms of this Agreement shall prevail.

 



 -21-

 

 

Article VII. 

 

UNSUITABLE PERSONS; COMPLIANCE WITH GAMING LAWS

 

Section 7.01       Each Stockholder hereby acknowledges and agrees that it is
bound by and that it shall comply with the terms of Article XII (Unsuitable
Persons) of the A&R Charter.

 

Article VIII.
MISCELLANEOUS

 

Section 8.01       Release of Liability.

 

In the event any Stockholder shall Transfer all of the Common Stock (together
with the transfer or surrender of all Earnout Shares, if any) held by such
Stockholder in compliance with the provisions of this Agreement (including,
without limitation, if accompanied with the assignment of rights and obligations
hereunder, the execution and delivery by the transferee of a Joinder Agreement)
without retaining any interest therein, then such Stockholder shall cease to be
a party to this Agreement and shall be relieved and have no further liability
arising hereunder for events occurring from and after the date of such Transfer,
except in the case of fraud or intentional misconduct.

 

Section 8.02       Notices.

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or made as follows: (a) when delivered in person or by a nationally
recognized overnight courier (with written confirmation of receipt), (b) upon
receipt of confirmation of successful transmission if sent by facsimile or (c)
upon receipt if sent by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.02):

 

If to any of the DK Stockholder Group:

DraftKings Inc.
222 Berkeley Street
Boston, MA 02116

Attention: Stanton Dodge

 

with a copy to (which shall not constitute notice):

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Scott D. Miller

 



 -22-

 


If to any of the SBT Stockholder Group:

SBT Sellers’ Representative (per his address in the BCA)

 

with a copy to (which shall not constitute notice):

Herzog Fox & Neeman

Asia House

4 Weizmann St.

Tel Aviv 6423904, Israel

Attention: Gil White; Ran Hai

 

 

If to the Company to:

 

DraftKings Inc.
222 Berkeley Street
Boston, MA 02116

Attention: Stanton Dodge

 

with a copy to (which shall not constitute notice):

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Scott D. Miller



 

If to any of the DEAC Stockholder Group to:

c/o Diamond Eagle Acquisition Corp.
2121 Avenue of the Stars, Suite 2300
Los Angeles, CA 90067
Attention: Jeff Sagansky

 

with a copy to (which shall not constitute notice)

Winston & Strawn LLP

333 South Grand Avenue, 38th Floor

Los Angeles, CA 90071

Attention: Joel L. Rubinstein

 



 -23-

 

 

Section 8.03       Interpretation.

 

For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of,
and Exhibits and Schedules attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Exhibits and Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.

 

Section 8.04       Headings.

 

The headings and other captions in this Agreement are for convenience and
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

 

Section 8.05       Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby are consummated as
originally contemplated to the fullest extent possible.

 

Section 8.06       Entire Agreement.

 

This Agreement and the Organizational Documents constitute the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency or conflict between this Agreement and any
Organizational Document, the Stockholders and the Company shall, to the extent
permitted by Applicable Law, amend such Organizational Document to comply with
the terms of this Agreement.

 

Section 8.07       Amendment and Modification; Waiver.

 

This Agreement may be amended only by a written instrument signed by (a) the
Company, (b) the DK Stockholder Group Representative (for so long as the DK
Stockholder Group continues to own Common Stock), (c) the DEAC Founder Group
Representative (for so long as the DEAC Stockholder Group continues to own
Common Stock) and (d) the SBT Sellers’ Representative (for so long as the SBT
Stockholder Group continues to own Common Stock); provided, however, that no
such amendment shall materially adversely change the rights or obligations of
any Stockholder disproportionately generally vis a vis other Stockholders party
to this Agreement without the written approval of such disproportionately
affected Stockholder. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The Company shall not waive any provision of this Agreement
without the written consent of (x) the DK Stockholder Group Representative (for
so long as the DK Stockholder Group continues to own Common Stock), (y) the DEAC
Founder Group Representative (for so long as the DEAC Stockholder Group
continues to own Common Stock) and (z) the SBT Sellers’ Representative (for so
long as the SBT Stockholder Group continues to own Common Stock).

 



 -24-

 

 

Section 8.08       Appointment of Representatives

 

(a)               DK Stockholder Group Representative. Each DK Stockholder
hereby irrevocably and unconditionally authorizes and appoints the DK
Stockholder Group Representative as representative of the DK Stockholder Group
for all purposes of Section 8.07. Any action taken or any exercise of powers
under Section 8.07 by the DK Stockholder Group Representative shall be binding
on each DK Stockholder for purposes thereof, shall be deemed to be taken or
exercised by each DK Stockholder, and the Company and other Stockholders shall
be entitled to assume that any action taken by the DK Stockholder Group
Representative for purposes of Section 8.07 is binding on all of DK
Stockholders, and the parties shall be entitled to rely on the same without
being required to make further enquiries in respect thereof. None of the Company
or any of the Stockholders shall have any obligation to monitor or supervise the
DK Stockholder Group Representative. None of the Company or the Stockholders
shall be liable to any DK Stockholder for any action taken or omitted to be
taken by the DK Stockholder Group Representative. Each DK Stockholder hereby
irrevocably and unconditionally releases and waives any and all claims and
demands of any kind whatsoever (whether existing now or in the future, including
with respect to contingent liabilities), such Stockholder may have against the
DK Stockholder Group Representative in relation to the performance (or
non-performance) of any of the rights and duties of the DK Stockholder Group
Representative pursuant to Section 8.07, except in the case of fraud or willful
misconduct by the DK Stockholder Group Representative.

 

(b)               DEAC Founder Group Representative. Each member of the DEAC
Founder Group hereby irrevocably and unconditionally authorizes and appoints the
DEAC Founder Group Representative as representative of the DEAC Founder Group
for all purposes of Section 8.07. Any action taken or any exercise of powers
under Section 8.07 by the DEAC Founder Group Representative shall be binding on
each member of the DEAC Founder Group for purposes thereof, shall be deemed to
be taken or exercised by each member of the DEAC Founder Group, and the Company
and other Stockholders shall be entitled to assume that any action taken by the
DEAC Founder Group Representative for purposes of Section 8.07 is binding on all
of members of the DEAC Founder Group, and the parties shall be entitled to rely
on the same without being required to make further enquiries in respect thereof.
None of the Company or any of the Stockholders shall have any obligation to
monitor or supervise the DEAC Founder Group Representative. None of the Company
or the Stockholders shall be liable to any member of the DEAC Founder Group for
any action taken or omitted to be taken by the DEAC Founder Group
Representative. Each member of the DEAC Founder Group hereby irrevocably and
unconditionally releases and waives any and all claims and demands of any kind
whatsoever (whether existing now or in the future, including with respect to
contingent liabilities), such Stockholder may have against the DEAC Founder
Group Representative in relation to the performance (or non-performance) of any
of the rights and duties of the DEAC Founder Group Representative pursuant to
Section 8.07, except in the case of fraud or willful misconduct by the DEAC
Founder Group Representative

 

(c)               SBT Sellers’ Representative. Without derogating from the
provisions of Section 9.12 of the BCA, each SBT Stockholder hereby irrevocably
and unconditionally authorizes and appoints the SBT Sellers’ Representative as
representative of the SBT Stockholder Group for all purposes of Section 8.07.
Any action taken or any exercise of powers Section 8.07 by the SBT Sellers’
Representative shall be binding on each SBT Stockholder for purposes thereof,
shall be deemed to be taken or exercised by each SBT Stockholder, and the
Company and other Stockholders shall be entitled to assume that any action taken
by the SBT Sellers’ Representative for purposes of Section 8.07 is binding on
all of SBT Stockholders, and the parties shall be entitled to rely on the same
without being required to make further enquiries in respect thereof. None of the
Company or any of the Stockholders shall have any obligation to monitor or
supervise the SBT Sellers’ Representative. None of the Company or the
Stockholders shall be liable to any SBT Stockholder for any action taken or
omitted to be taken by the SBT Sellers’ Representative. Each SBT Stockholder
hereby irrevocably and unconditionally releases and waives any and all claims
and demands of any kind whatsoever (whether existing now or in the future,
including with respect to contingent liabilities), such Stockholder may have
against the SBT Sellers’ Representative in relation to the performance (or
non-performance) of any of the rights and duties of the SBT Sellers’
Representative pursuant to Section 8.07, except in the case of fraud or willful
misconduct by the SBT Sellers’ Representative.

 



 -25-

 

 

Section 8.09       Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns and
transferees. Neither this Agreement nor any right, benefit, remedy, obligation
or liability arising hereunder may be assigned by any party without the prior
written consent of the other parties, and any attempted assignment without such
consent shall be null and void and of no effect; provided that a Stockholder may
assign any and all of its rights under this Agreement (whether his personal
rights or his rights as a member of the applicable Group (i.e. a member of the
DK Stockholder Group, SBT Stockholder Group or DEAC Stockholder Group), together
with its Common Stock, to a permitted assignee or transferee in compliance with
Article III hereof (and such transferee or assignee shall be deemed to be a
member of the any of the above mentioned groups to which the transferor
belonged).

 

Section 8.10       No Third-Party Beneficiaries.

 

This Agreement is for the sole benefit of the parties hereto and their
respective successors and assigns and transferees and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.11       Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of Nevada.

 

Section 8.12       Equitable Remedies.

 

Each party hereto acknowledges that the other parties hereto would be
irreparably damaged in the event of a breach or threatened breach by such party
of any of its obligations under this Agreement and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to an injunction from a court of competent jurisdiction (without any
requirement to post bond) granting such parties specific performance by such
party of its obligations under this Agreement.

 

Section 8.13       Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

Section 8.14       Jurisdiction and Venue; Waiver of Jury Trial.

 

Each party hereto hereby irrevocably consents to the exclusive jurisdiction of
the courts of the State of Nevada and the United States District Court therein
in connection with any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO, AND AGREES NOT TO
REQUEST, TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 



 -26-

 

 

Section 8.15       Termination of DK Stockholders Arrangements

 

Each DK Stockholder hereby agrees and agrees to cause its applicable Affiliates
to, and the Company hereby agrees to cause DK, to take all reasonable actions
necessary to terminate, effective as of the Closing, each of the agreements set
forth on Schedule 2 hereto to which such DK Stockholder or any of its Affiliates
is a party and any other agreement with DK to which such DK Stockholder or any
of its Affiliates is a party and, by its terms, terminates upon a public
offering of DK securities. Each DK Stockholder hereby acknowledges and agrees,
and agrees to cause its applicable affiliates to acknowledge and agree, that for
the purposes of each of the agreements (if any) to which such Stockholder is a
party with the Company that, by its terms, is to automatically terminate upon a
public offering of any securities of DK, the consummation of the Transactions
shall be deemed to constitute such a public offering and that such agreements
shall terminate in accordance with such terms, effective as of the Closing.

 

Section 8.16       Additional Securities Subject to Agreement

 

Each Stockholder agrees that any other Company Equity Interests which it shall
hereafter acquire by means of a stock split, stock dividend, distribution,
exercise of warrants or options, purchase or otherwise shall be subject to the
provisions of this Agreement to the same extent as if held on the date hereof.

 

Section 8.17       Further Assurances

 

Each party to this Agreement shall cooperate and take such action as may be
reasonably requested by another party to this Agreement in order to carry out
the provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

 

 

[Signature Page Immediately Follows]

 



 -27-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Company:         DraftKings Inc., a Nevada corporation         By:  /s/ R.
Stanton Dodge       Name:  R. Stanton Dodge       Title: Chief Legal Officer  



 



[Signature Page to Stockholders Agreement]

 

 

 



  Stockholders:       DK Stockholders Group Representative       /s/ Jason
Robins     Name:  Jason Robins



 



[Signature Page to Stockholders Agreement]

 

 

 



  DK Stockholder Group       By:  /s/ Timothy Dent       Name: Timothy Dent    
  By: /s/ R. Stanton Dodge       Name: R. Stanton Dodge       By: /s/ Travis
Dunn       Name: Travis Dunn       By: /s/ Thomas Goedde       Name: Thomas
Goedde       By: /s/ Matthew Kalish       Name: Matthew Kalish       By: /s/
Ezra Kucharz       Name: Ezra Kucharz       By: /s/ David Lebow       Name:
David Lebow       By: /s/ Paul Liberman       Name: Paul Liberman       By: /s/
Jason Park       Name: Jason Park       By: /s/ Jason Robins       Name: Jason
Robins       By: /s/ Graham Walters       Name: Graham Walters       By: /s/
Andrew Yang       Name: Andrew Yang       By: /s/ Woodrow H. Levin       Name:
Woodrow H. Levin       By: /s/ Ryan R. Moore       Name: Ryan R. Moore       By:
/s/ Steven J. Murray       Name: Steven J. Murray

 



[Signature Page to Stockholders Agreement]

 

 

 



  By:  /s/ Hany M. Nada       Name: Hany M. Nada         By: /s/ Richard R.
Rosenblatt       Name: Richard R. Rosenblatt         By: /s/ John S. Salter    
  Name: John S. Salter         By: /s/ Marni M. Walden       Name: Marni M.
Walden

 



[Signature Page to Stockholders Agreement]

 

 



 



 

Jason Robins Revocable Trust u/d/t

January 8, 2014

      By:  /s/ Jason Robins     Name:  Jason Robins   Title:    Trustee      
Robins Family Trust LLC       By: /s/ Jason Robins     Name:  Jason Robins  
Title:    Trustee       DK Investment Holdings, LP       By: /s/ Cole Van Nice  
  Name:  Cole Van Nice   Title:    Authorized Signatory       SGTV Fund, L.P.  
By: SGT VF GP, LLC   Its: General Partner       By: /s/ Robert Ott    
Name:  Robert Ott   Title:    Manager       Park West Investors Master Fund,
Limited   By:  Park West Asset Management LLC, its Investment Manager       By:
/s/ Grace Jimenez     Name:  Grace Jimenez   Title:    Chief Financial Officer  
    Park West Partners International, Limited   By:  Park West Asset Management
LLC, its Investment Manager       By: /s/ Grace Jimenez     Name:  Grace Jimenez
  Title:    Chief Financial Officer

 





[Signature Page to Stockholders Agreement]

 

 

 



  Accomplice Fund II L.P.   By:  Accomplice Associates II, LLC, its General
Partner       By:  /s/ Frank Castellucci     Name:  Frank Castellucci  
Title:    General Counsel and Secretary       Accomplice Fund I, L.P.  
By:  Accomplice Fund I Associates I, LLC, its General Counsel       By: /s/
Frank Castellucci     Name:  Frank Castellucci   Title:    Secretary      
Accomplice Management Holdings, LLC       By: /s/ Frank Castellucci    
Name:  Frank Castellucci   Title:    Secretary       Atlas Venture Fund VIII,
L.P       By: /s/ Frank Castellucci     Name:  Frank Castellucci  
Title:    Secretary

 





[Signature Page to Stockholders Agreement]

 

 

 



  Schechter Private Capital Fund 1, LLC – GTP Series J   By:  Schechter Private
Capital, LLC Its Manager       By:  /s/ Aaron Hodari     Name:  Aaron Hodari  
Title: Manager       MVP All-Star Master Fund LLC       By: /s/ Eric Branchfeld
    Name:  Eric Branchfeld   Title: Manager       MVP Opportunity Fund V LLC    
  By: /s/ Eric Branchfeld     Name:  Eric Branchfeld   Title: Manager       MVP
All-Star Fund III LLC       By: /s/ Eric Branchfeld     Name:  Eric Branchfeld  
Title: Manager       MVP All-Star Fund IIIC LLC       By: /s/ Eric Branchfeld  
  Name:  Eric Branchfeld   Title: Manager       MVP Opportunity Fund VI LLC,
Series VI-D1       By: /s/ Eric Branchfeld     Name:  Eric Branchfeld   Title:
Manager

 





[Signature Page to Stockholders Agreement]

 

 

 



  Schechter Private Capital Fund 1, LLC – GTP Series J   By:  Schechter Private
Capital, LLC Its Manager       By:  /s/ Aaron Hodari     Name:  Aaron Hodari  
Title: Manager       MVP All-Star Master Fund LLC       By: /s/ Eric Branchfeld
    Name:  Eric Branchfeld   Title: Manager       MVP Opportunity Fund V LLC    
  By: /s/ Eric Branchfeld     Name:  Eric Branchfeld   Title: Manager       MVP
All-Star Fund III LLC       By: /s/ Eric Branchfeld     Name:  Eric Branchfeld  
Title: Manager       MVP All-Star Fund IIIC LLC       By: /s/ Eric Branchfeld  
  Name:  Eric Branchfeld   Title: Manager       MVP Opportunity Fund VI LLC,
Series VI-D1       By: /s/ Eric Branchfeld     Name:  Eric Branchfeld   Title:
Manager

 



[Signature Page to Stockholders Agreement]

 

 

 



  Revolution Growth III, LP   By:  Revolution Growth GP III, LP Its General
Partner   By:  Revolution Growth UGP III, LLC   Its General Partner       By: 
/s/ Steven J. Murray     Name:  Steven J. Murray   Title: Operating Manager    
  Meridian Growth Fund   By:  ArrowMark Colorado Holdings, LLC its Investment
Adviser       By:  /s/ David Corkins     Name:  David Corkins   Title: Managing
Member       Meridian Small Cap Growth Fund   By:  ArrowMark Colorado Holdings,
LLC its Investment Adviser       By: /s/ David Corkins     Name:  David Corkins
  Title: Managing Member



 



[Signature Page to Stockholders Agreement]

 

 

 



  Robert K. Kraft LLC       By:  /s/ Robert K. Kraft     Name:  Robert K. Kraft
  Title:    Sole Director of its Manager       JAK II LLC       By: /s/ Jonathan
A. Kraft     Name:  Jonathan A. Kraft   Title:    Managing Member       DK Edgar
LLC       By: /s/ Jonathan A. Kraft     Name:  Jonathan A. Kraft  
Title:    Manager       DK Winter LLC       By: /s/ Daniel A. Kraft    
Name:  Daniel A. Kraft   Title:    Manager       Two R LLC       By: /s/ Robert
K. Kraft     Name:  Robert K. Kraft   Title:    Sole Director of its Manager    
  KPC Venture Capital LLC       By: /s/ Robert K. Kraft     Name:  Robert K.
Kraft   Title:    Sole Director of its Manager

 





[Signature Page to Stockholders Agreement]

 

 

 



  Apoletto Investments IV, L.P.       By:  /s/ Despoina Zinonos    
Name:  Despoina Zinonos   Title:    President       Apoletto Limited       By:
/s/ David Muir     Name:  David Muir   Title:    President       DST Global IV,
L.P.       By: /s/ Despoina Zinonos     Name:  Despoina Zinonos  
Title:    President       Moussefixe L.P.       By: /s/ Charles Heilbronn    
Name:  Charles Heilbronn   Title:    President of Moussesand Limited, General
Partner of Moussefixe L.P.       Mousserena, L.P.       By: /s/ Charles
Heilbronn     Name:  Charles Heilbronn   Title:    President of Serena
Limited,  General Partner of Mousserena, L.P.       Moussescale       By: /s/
Charles Heilbronn     Name:  Charles Heilbronn   Title:    President      
Quantum Partners LP       By: /s/ Thomas L. O’Grady     Name:  Thomas L. O’Grady
  Title:    Attorney In Fact

 



[Signature Page to Stockholders Agreement]

 

 

 



  TFCF Sports Enterprises, LLC       By:  /s/ Michael Heimbach    
Name:  Michael Heimbach   Title:    Manager       GGV Capital Select L.P.      
By: /s/ Stephen Hyndman     Name:  Stephen Hyndman   Title:    Attorney-in-Fact
      Redpoint Omega II, L.P.   By: 

Redpoint Omega II, LLC

Its General Partner

      By: /s/ R. Thomas Dyal     Name: R. Thomas Dyal   Title:   Managing
Director       Redpoint Associates II, LLC       By: /s/ R. Thomas Dyal    
Name: R. Thomas Dyal   Title:   Managing Director

 



[Signature Page to Stockholders Agreement]

 

 

 



  Franklin Strategic Series –   Franklin Small Cap Growth Fund   s/b HARE AND CO
FBO Franklin Strategic Series –   Franklin Small Cap Growth Fund       By:  
/s/ Michael McCarthy     Name:  Michael McCarthy   Title:    Executive Vice
President and Chief Investment Officer       Franklin Strategic Series –  
Franklin Small-Mid Cap Growth Fund   s/b HARE AND CO FBO Franklin Strategic
Series –   Franklin Small-Mid Cap Growth Fund       By: /s/ Michael McCarthy    
Name:  Michael McCarthy   Title:    Executive Vice President and Chief
Investment Officer       Franklin Templeton Variable Insurance Products Trust –
  Franklin Small-Mid Cap Growth VIP Fund   s/b HARE AND CO FBO Franklin
Templeton Variable Insurance Products Trust –   Franklin Small-Mid Cap Growth
VIP Fund       By: /s/ Michael McCarthy     Name:  Michael McCarthy  
Title:    Executive Vice President and Chief Investment Officer

 



[Signature Page to Stockholders Agreement]

 

 

 



  Franklin Templeton Investment Funds –   Franklin US Opportunities Fund   s/b
EGGER & CO. FBO Franklin Templeton Investment Funds –   Franklin US
Opportunities Fund       By:  /s/ Michael McCarthy     Name:  Michael McCarthy  
Title:    Executive Vice President and Chief Investment Officer          
Franklin Templeton Investment Funds –   Franklin Technology Fund   s/b EGGER &
CO. FBO Franklin Templeton Investment Funds –   Franklin US Small Mid Cap Growth
Fund       By: /s/ Michael McCarthy     Name:  Michael McCarthy  
Title:    Executive Vice President and Chief Investment Officer       ACME SPV
DK, LLC       By: /s/ Hany M. Nada     Name:  Hany M. Nada   Title:    Manager

 





[Signature Page to Stockholders Agreement]

 

 

 



  Top Tier Venture Capital VIII Holdings       By: Top Tier Venture Capital
VIII, LP   Its: Authorized Partner       By: Top Tier Venture Capital VIII
Management, LLC   Its: General Partner       By: Top Tier Capital Partners, LLC
  Its: Manager       By: /s/ Garth Timoll, Sr.     Name: Garth Timoll, Sr.  
Title: Authorized Signatory       Top Tier Venture Velocity Fund 2, LP       By:
Top Tier Venture Velocity 2 Management, LLC   Its: General Partners       By:
Top Tier Capital Partners, LLC   Its: Manager       By: /s/ Garth Timoll, Sr.  
  Name: Garth Timoll, Sr.   Title:  Authorized Signatory       UIT Growth Equity
Series DK Limited Partnership       By: /s/ Caroline Frain     Name:  Caroline
Frain   Title:   Managing Partner, Co-Founder

 



[Signature Page to Stockholders Agreement]

 

 

 



John Hancock Funds II Small Cap Stock Fund John Hancock Variable Insurance Trust
Small Cap stock Trust By:  Wellington Management Company LLP, By:  Wellington
Management Company LLP, its investment adviser its investment adviser     By: 
/s/ Greg Konzal   By: /s/ Greg Konzal   Name:  Greg Konzal Name:  Greg Konzal
Title:    Managing Director and Counsel Title:    Managing Director and Counsel
    John Hancock Pension Plan Hartford Small Company HLS Fund By:  Wellington
Management Company LLP, By:  Wellington Management Company LLP, its investment
adviser its investment adviser     By: /s/ Greg Konzal   By: /s/ Greg Konzal  
Name:  Greg Konzal Name:  Greg Konzal Title:    Managing Director and Counsel
Title:    Managing Director and Counsel     Hartford Capital Appreciation HLS
Fund The Hartford Capital Appreciation Fund By:  Wellington Management Company
LLP, By:  Wellington Management Company LLP, its investment adviser its
investment adviser     By: /s/ Greg Konzal   By: /s/ Greg Konzal   Name:  Greg
Konzal Name:  Greg Konzal Title:    Managing Director and Counsel
Title:    Managing Director and Counsel     The Hartford Small Company Fund MML
Small Cap Growth Equity Fund By;  Wellington management Company LLP,
By:  Wellington Management Company LLP, its investment adviser its investment
adviser     By: /s/ Greg Konzal   By: /s/ Greg Konzal   Name:  Greg Konzal
Name:  Greg Konzal Title:    Managing Director and Counsel Title:    Managing
Director and Counsel     Hartford Global Capital Appreciation  Fund Hadley
Harbor Master Investors (Cayman) L.P. By:  Wellington Management Company LLP,
By:  Wellington Management Company LLP, its investment adviser its investment
adviser     By: /s/ Greg Konzal   By: /s/ Greg Konzal   Name:  Greg Konzal
Name:  Greg Konzal Title:    Managing Director and Counsel Title:    Managing
Director and Counsel

  



[Signature Page to Stockholders Agreement]

 

 

 



The Hartford Growth Opportunities Fund Hartford Growth Opportunities HLS Fund
By:  Wellington Management Company LLP, By:  Wellington Management Company LLP,
its investment adviser its investment adviser     By:  /s/ Greg Konzal   By: 
/s/ Greg Konzal   Name:  Greg Konzal Name:  Greg Konzal Title:    Managing
Director and Counsel Title:    Managing Director and Counsel     Mass Mutual
Select Small Cap Growth Equity Fund Mid Cap Stock Trust By:  Wellington
Management Company LLP, By:  Wellington Management Company LLP, its investment
adviser its investment adviser     By: /s/ Greg Konzal   By: /s/ Greg Konzal  
Name:  Greg Konzal Name:  Greg Konzal Title:    Managing Director and Counsel
Title:    Managing Director and Counsel     Hartford International Equity Fund
Eversource Retirement Plan Master Fund By:  Wellington Management Company LLP,
By:  Wellington Management Company LLP, its investment adviser its investment
adviser     By: /s/ Greg Konzal   By: /s/ Greg Konzal   Name:  Greg Konzal
Name:  Greg Konzal Title:    Managing Director and Counsel Title:    Managing
Director and Counsel     Global Multi-Strategy Fund Mid Cap Stock Fund
By:  Wellington Management Company LLP, By:  Wellington Management Company LLP,
its investment adviser its investment adviser     By: /s/ Greg Konzal   By: /s/
Greg Konzal   Name:  Greg Konzal Name:  Greg Konzal Title:    Managing Director
and Counsel Title:    Managing Director and Counsel

  



[Signature Page to Stockholders Agreement]

 

 

 

  SmallCap World Fund, Inc.       By: Capital Research and Management Company,
for and on behalf of SMALLCAP World Fund, Inc.       By:  /s/ Walter R. Burkley
    Name:  Walter R. Burkley   Title:    Senior Counsel       RPII DK LLC      
By: /s/ Alfred Chianese     Name:  Alfred Chianese   Title:    Vice President  
    JS Capital LLC       By: /s/ Richard Holahan     Name:  Richard Holahan  
Title:    Vice President

 



[Signature Page to Stockholders Agreement]

 

 

 

  SBT Stockholder Group       Shalom Meckenzie       /s/ Shalom Meckenzie    
By: Shalom Meckenzie       Randolph John Anderson       /s/ Randolph John
Anderson     By: Randolph John Anderson       J. Gleek Properties Ltd.      
By:  /s/ Julian Gleek     Name: Julian Gleek   Title: Mr. Julian Gleek       SBT
Sellers’ Representative       /s/ Shalom Meckenzie     By: Shalom Meckenzie

 



[Signature Page to Stockholders Agreement]

 

 



  DEAC Stockholder Group   the Independent Directors       By:  /s/ Scott Delman
    Name: Scott M. Delman   Title: Director       By: /s/ Joshua Kazam     Name:
Joshua Kazam   Title: Director       By: /s/ Frederic Rosen     Name: Fredric D.
Rosen   Title: Director       By: /s/ Scott I. Ross     Name: Scott I. Ross  
Title: Director       Eagle Equity Partners LLC       By: /s/ Eli Baker    
Name: Eli Baker   Title: Member       HARRY E. SLOAN       /s/ Harry E. Sloan  
      DEAC Founder Group Representative       /s/ Eli Baker     Name: Eli Baker

 



[Signature Page to Stockholders Agreement]

 



